Brewek, J.:
I concur fully in the decision in this case, and simply desire to add & few words to correct an error in the opinion in the case of Hargis v. Morse, 7 Kas. 415. The point upon which that case was decided was, that “ The presumption in favor of the proceedings of a court of general jurisdiction will not arise when it appears that only a part of the record is offered.”' Perhaps' that, as a general proposition, is correct. But in. the opinion it' appears that the journal entry of the judgment contained an adjudication .upon the sufficiency of the service. The court found that the defendants were “duly served by publication,” etc. Now, in that opinion this finding and adjudication were ignored, and held in fact no evidence or service, not even prima faoie. In this there was error. That finding and adjudication were pHma faoie evidence of the fact of service. This seems to be settled by the great weight of authority, and is in harmony with the policy of the law to uphold the proceedings of courts of general jurisdiction. Indeed, in not a few states such a finding and adjudication are deemed conclusive evidence, and can no more be attacked collaterally than the adjudication of the court upon the facts in dispute. We hold it to be prima faoie evidence only; but whether it can be impeached by testimony outside of the record, we leave for further consideration. I am authorized to say that the other *646justices concur in this opinion. See as among the many authorities bearing on this question, Morgan, Lessee, v. Burnett, 18 Ohio, 546; Lessee Fowler v. Whiteman, 2 Ohio St. 270; Callen v. Ellison, 13 Ohio St. 456; Wetherill v. Stillman, 65 Penn. St. 105; Hahn v. Kelley, 34 Cal. 391; Riley v. Lancaster, 39 Cal. 354; Coit v. Haven, 30 Conn. 199; Freeman on Judgments, 102, § 130.